PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fox, Rodney, W.
Application No. 16/901,317
Filed: 15 Jun 2020
For: Premises Monitoring System
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions 37 CFR 1.137(a), filed May 18, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed June 22, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 23, 2020.  A Notice of Abandonment was mailed February 23, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the
reply in the form of the surcharge fee of $80.00, the search fee of $350.00 and examination fee of $400.00, (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This matter is being referred to the Office of Patent Application Processing for pre-examination
processing in accordance with this decision.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET